Case: 4:20-cv-01020-PLC Doc. #: 13 Filed: 03/26/21 Page: 1 of 2 PageID #: 137



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 RALPH T. WILMAS, JR.,                            )
                                                  )
                Plaintiff,                        )
                                                  )
          V.                                      )         No. 4:20-CV-1020 PLC
                                                  )
 ANNE PRECYTHE, et al.,                           )
                                                  )
                Defendants.                       )

                               MEMORANDUM AND ORDER

       Before the Court is plaintiffs motion for reconsideration of the Order of Partial Dismissal

entered on February 25, 2021. After reviewing plaintiffs motion for reconsideration, brought

pursuant to Federal Rule of Civil Procedure 59(e), the Court will deny the motion in its entirety.

       Under Rule 59( e), a court may alter or amend a judgment upon a motion filed no later than

twenty-eight (28) days after entry of the judgment. Fed. R. Civ. P. 59(e). Rule 59(e) gives the

Court power to rectify its own mistakes in the period immediately following the entry of judgment.

White v. NH Dep't of Emp't Sec., 455 U.S. 445, 450 (1982). Such motions cannot be used to

introduce new evidence, tender new legal theories, or raise arguments that could have been

presented prior to judgment. District courts have broad discretion in determining whether to grant

a Rule 59(e) motion. Id.

       After reviewing the grounds raised by plaintiff, the Court will decline to alter or amend the

judgment of this Court. The Court concludes that plaintiffs motion fails to point to any manifest

errors of law or fact. Instead, the motion attempts to tender new legal theories relating to the

dismissed defendants. Plaintiff is therefore not entitled to reconsideration of the Order of Partial

Dismissal, and his motion will be denied.
 Case: 4:20-cv-01020-PLC Doc. #: 13 Filed: 03/26/21 Page: 2 of 2 PageID #: 138



         Accordingly,

         IT IS HEREBY ORDERED that plaintiffs motion for reconsideration of the Order of

Partial Dismissal [Doc. #11] is DENIED.

         IT IS FURTHER ORDERED that an appeal of this Order would not be taken in good

faith.

         Dated t h i ~ y of March, 2021.


                                            ·~oLJabh
                                             RONNIE L. WHITE
                                             UNITED STATES DISTRICT illDGE




                                            2
